One creditor of a bankrupt, who was endeavoring to obtain a resolution of composition, i wrote to another creditor, who had not signed, | desiring him to help forward the eonnosition ! as much as possible, by his signature and otlier-wise, and said: “I shall consider your doing so a personal favor, upon the strength of which you may depend UDon my trade in future.” Held, that it was improper to obtain the signature of a creditor in such a manner, and leave to record a resolution of composition containing such signature was refused.[Cited in 15 Alb. Law J. 293, to the foregoing proposition. Nowhere reported; opinion not now accessible.]